USCA11 Case: 21-11504      Date Filed: 06/01/2022   Page: 1 of 8




                                          [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11504
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JEREMY LE TRAVIS MARTIN,
a.k.a. Jerk,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 1:20-cr-00015-AW-GRJ-1
                   ____________________
USCA11 Case: 21-11504       Date Filed: 06/01/2022    Page: 2 of 8




2                     Opinion of the Court                21-11504


Before WILSON, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
       Jeremy Martin appeals his above-guideline 84-month sen-
tence imposed for being a convicted felon in possession of a fire-
arm. On appeal, Martin argues that the district court failed to ac-
cord enough weight to his personal history and characteristics, in-
cluding his recent hospitalization and homelessness, and overem-
phasized his criminal history and the facts of the instant offense.
For the reasons discussed below, we affirm the sentence.
    I.    FACTUAL AND PROCEDURAL BACKGROUND
       On the evening of February 22, 2020, Martin was attacked
with a gun by an assailant known as “R.R.” at an apartment com-
plex in Gainesville, Florida. That same night, Martin posted a Fa-
cebook Live video explaining that he had been attacked and vow-
ing revenge against R.R.
       A little more than a day later, Martin was seen armed at the
apartment complex that R.R. frequented. Security called the Ala-
chua County Sheriff’s Department, and deputies arrived and began
to prepare so that they could make contact with Martin. Shortly
thereafter, deputies saw Martin walking away from an apartment
building and approached him, asking him to remove his hands
from his pockets and speak with them. Martin fled on foot through
the complex’s parking lot, and the deputies chased Martin. While
chasing Martin, deputies observed Martin reach towards his waist
USCA11 Case: 21-11504        Date Filed: 06/01/2022    Page: 3 of 8




21-11504               Opinion of the Court                       3

and then throw a dark object in the direction of a parked white car
and heard a sound consistent with a hard metallic object hitting
pavement. After a K-9 apprehended Martin, deputies searched for
the object and found a loaded Jimenez Arms .380 caliber pistol ly-
ing next to the car. Martin later admitted to threatening R.R. and
possessing the gun.
      On February 8, 2021, Martin pleaded guilty to one count of
possession of a firearm by a convicted felon, in violation of 18
U.S.C. §§ 922(g)(1) and 924(a)(2).
      On April 20, 2021, the U.S. Probation Office prepared a
Presentence Investigation Report (“PSR”). The PSR noted that the
base offense level under the United States Sentencing Guidelines
was 20. It applied a two-point reduction because Martin accepted
responsibility and another one-point reduction because Martin
pleaded guilty. Hence, the total offense level was 17. Next, based
on Martin’s prior offenses, the PSR found his criminal history cate-
gory to be V. Therefore, under the Guidelines, Martin’s recom-
mended sentence was between 46- and 57-months’ imprisonment.
       On April 27, 2021, the district court held a sentencing hear-
ing. Martin did not object to the PSR or sentencing guidelines but
proffered factual context for the offense. Specifically, his counsel
claimed that Martin had suffered a minor stroke and was hospital-
ized. Counsel stated that Martin was recently released from the
hospital before this incident and had since been homeless and self-
medicating with controlled substances. Martin also emphasized his
remorse during the hearing. The government, on the other hand,
USCA11 Case: 21-11504         Date Filed: 06/01/2022    Page: 4 of 8




4                      Opinion of the Court                 21-11504

requested an upward variance for Martin based on his criminal rec-
ord and potential for future dangerousness.
       In the end, the district court applied an upward variance and
sentenced Martin to 84 months’ imprisonment and three years’ su-
pervised release. The court explained that, while it believed Martin
was genuinely remorseful, his prior convictions and the circum-
stances of the case demanded an above-guidelines sentence. The
mere possession of a gun required by statute did not fully capture
the dangerousness of the conduct here—Martin lying in wait with
a loaded weapon with an intent to harm R.R. The court also noted
that Martin had multiple previous firearm offenses and an overall
criminal history that was “significant.” Martin’s sentence was be-
low the statutory 120-month maximum. See 18 U.S.C. § 924(a)(2).
This appeal ensued.
                 II.    STANDARD OF REVIEW
       We review the reasonableness of a sentence under the def-
erential abuse-of-discretion standard. Gall v. United States, 552
U.S. 38, 41 (2007). A district court may abuse its discretion at sen-
tencing by “failing to calculate (or improperly calculating) the
Guidelines range, treating the Guidelines as mandatory, failing to
consider the [18 U.S.C.] § 3553(a) factors, selecting a sentence based
on clearly erroneous facts, or failing to adequately explain the cho-
sen sentence,” or by imposing a sentence that is substantively un-
reasonable in light of “the totality of the circumstances.” Id. at 51.
USCA11 Case: 21-11504            Date Filed: 06/01/2022   Page: 5 of 8




21-11504                Opinion of the Court                         5

       The party challenging a sentence bears the burden of
demonstrating that the sentence is unreasonable in light of the rec-
ord, the factors listed in § 3553(a), and the substantial deference af-
forded to sentencing courts. United States v. Rosales-Bruno, 789
F.3d 1249, 1256 (11th Cir. 2015).
                          III.     ANALYSIS
       On appeal, Martin argues that the district court abused its
discretion when it sentenced him to 84 months’ imprisonment.
District courts must make an individualized assessment to deter-
mine an appropriate sentence. Gall, 552 U.S. at 50. Statutory con-
cerns—such as those listed in § 3553(a)—inform this analysis. Pep-
per v. United States, 562 U.S. 476, 490 (2011). Thus, the district
court must impose a sentence that is sufficient, but not greater than
necessary, to comply with the factors and purposes listed in
§ 3553(a)(2), including the need to reflect the seriousness of the of-
fense, promote respect for the law, provide just punishment for the
offense, deter criminal conduct, and protect the public from the de-
fendant’s future criminal conduct. See 18 U.S.C. § 3553(a)(2);
United States v. Croteau, 819 F.3d 1293, 1309 (11th Cir. 2016). The
court must also consider the nature and circumstances of the of-
fense and the history and characteristics of the defendant. See 18
U.S.C. § 3553(a)(1).
       The weight given to any specific § 3553(a) factor is commit-
ted to the sound discretion of the district court. Croteau, 819 F.3d
at 1309. A court can abuse this discretion, however, if it (1) fails to
consider relevant factors that were due significant weight, (2) gives
USCA11 Case: 21-11504         Date Filed: 06/01/2022    Page: 6 of 8




6                      Opinion of the Court                 21-11504

an improper or irrelevant factor significant weight, or (3) commits
a clear error of judgment by balancing the proper factors unreason-
ably. United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en
banc). Moreover, a district court’s unjustified reliance on any one
§ 3553(a) factor may be indicative of an unreasonable sentence.
United States v. Crisp, 454 F.3d 1285, 1292 (11th Cir. 2006). Never-
theless, mere disagreement with the district court’s weighting is in-
sufficient. Irey, 612 F.3d at 1189 (“[T]here will be occasions in
which we affirm the district court even though we would have
gone the other way had it been our call.” (quoting United States v.
Frazier, 387 F.3d 1244, 1259 (11th Cir. 2004))).
      Furthermore, the district court is not required to explicitly
address each of the § 3553(a) factors or all of the mitigating evi-
dence. United States v. Amedeo, 487 F.3d 823, 832 (11th Cir. 2007).
Rather, “[a]n acknowledgment the district court has considered the
defendant’s arguments and the § 3553(a) factors will suffice.”
United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).
        Our review of a sentencing variance is deferential to the dis-
trict court’s “considerable discretion.” Croteau, 819 F.3d at 1309.
We have upheld an upward variance based on the defendant’s ex-
tensive criminal history, see United States v. Sanchez, 586 F.3d 918,
936 (11th Cir. 2009), which a district court may consider even
though the probation officer already accounted for that conduct
USCA11 Case: 21-11504            Date Filed: 06/01/2022        Page: 7 of 8




21-11504                  Opinion of the Court                              7

when calculating the guideline range, 1 see United States v. Moran,
778 F.3d 942, 983–84 (11th Cir. 2015). The justification for a vari-
ance is dependent on “the degree of the variance,” Irey, 612 F.3d at
1196 (quoting Gall, 552 U.S. at 50), but if “an upward variance sen-
tence is ‘well below the statutory maximum,’ [that] indicates that
it is reasonable,” United States v. Riley, 995 F.3d 1272, 1278 (11th
Cir. 2021) (quoting United States v. Stanley, 739 F.3d 633, 656 (11th
Cir. 2014)); accord Rosales-Bruno, 789 F.3d at 1256–57.
        Here, we do not find that the district court abused its discre-
tion. It considered the totality of the circumstances, including Mar-
tin’s remorse, before issuing the sentence. The court noted that
the conduct criminalized in the statute, mere possession of a fire-
arm, did not fully capture the dangerousness of the conduct here.
Moreover, based on these facts and Martin’s criminal history, it was
not unreasonable to give weight to Martin’s potential future dan-
gerousness. And even with the upward variance, the sentence im-
posed by the district court is still below the statutory maximum.
       Martin’s argument to the contrary is unpersuasive. He as-
serts that the district court did not accord enough weight to the


1 The district court may base its findings of fact on, among other things, un-
disputed statements in the PSR or evidence presented at the sentencing hear-
ing. United States v. Smith, 480 F.3d 1277, 1281 (11th Cir. 2007). “No limita-
tion shall be placed on the information concerning the background, character,
and conduct of a person convicted of an offense which a court of the United
States may receive and consider for the purpose of imposing an appropriate
sentence.” 18 U.S.C. § 3661.
USCA11 Case: 21-11504        Date Filed: 06/01/2022    Page: 8 of 8




8                      Opinion of the Court               21-11504

mitigating circumstances surrounding the offense. But disagree-
ment with the district court’s weighing of the relevant factors does
not make its judgment unreasonable and we will not substitute our
own judgment in weighing the factors as our review is not de novo.
See United States v. Williams, 456 F.3d 1353, 1363 (11th Cir. 2006),
abrogated on other grounds by Kimbrough v. United States, 552
U.S. 85 (2007).
                      IV.    CONCLUSION
      For the reasons stated, we affirm Martin’s sentence.
      AFFIRMED.